Citation Nr: 1226729	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, including service in the Republic of Vietnam, and his decorations include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1989 decision, the Board denied service connection for tinnitus.

2.  Evidence relevant to the Veteran's claim received since January 1989, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 1989 Board decision denying the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7103(a) (West 2002), 38 C.F.R. § 20.1100 (2011).

2.  The evidence relevant to the claim for service connection for tinnitus received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's tinnitus claim.  As such, no discussion of VA's duty to notify and assist is necessary.

II.  New and material

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was denied the claim for tinnitus by the Board in January 1989 on the basis that a new factual basis was not presented that showed that the Veteran's claimed hearing loss or tinnitus was incurred in or aggravated by wartime service since the June 1983 rating decision that previously denied service connection for tinnitus.  That decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

The Veteran filed a claim to reopen in July 2007.  Following a careful review of the evidence of record, the Board finds that evidence submitted following the Board's January 1989 decision is sufficient to reopen the Veteran's claim for service connection.  This evidence includes a statement from the Veteran received in March 2009 quoting the American Tinnitus Association that stated it was possible that tinnitus from noise exposure might not be noticeable for many years.  In addition, the new evidence also contains a June 2011 medical treatment record from the Veteran's private ear, nose, and throat physician.  This person offered a diagnostic impression that the Veteran's hearing loss was probably noise induced sensorineural hearing loss and that the Veteran had secondary tinnitus.  He also indicated that together these were probably service related, citing the Veteran's history of noise exposure in service.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran's tinnitus may be related to service and that tinnitus may not be observed until years after noise exposure.  As new and material evidence has been presented, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened; to this extent, the appeal is granted.


REMAND

Evidence associated with the claims folder after the most recent supplemental statement of the case (SSOC) consists of the previously mentioned June 2011 medical treatment record from the Veteran's private ear, nose, and throat physician.  That statement has not been considered in an SSOC and the Veteran has not waived consideration of that evidence by the agency of original jurisdiction.  The case must be remanded for consideration of that evidence and issuance of an SSOC.  38 C.F.R. §§ 19.31(b)(1), 20.1304 (2011).

The Board also finds that another VA examination is necessary in this case in order to determine if the Veteran's diagnosed tinnitus is related to service.  In May 2008, the Veteran was afforded a VA examination in connection with his claim for tinnitus.  The examiner opined that the Veteran's tinnitus was not caused by in-service noise exposure as his tinnitus occurred 12 to 13 years after separation and there was no research supporting late onset of tinnitus 12 to 13 years after an event of hazardous noise exposure.  In addition, as to the contention that in-service anti-malarial medication caused the Veteran's tinnitus, the examiner stated that prophylactic doses were insufficient to cause ototoxic effects and there was no investigative study supporting a late onset of tinnitus 12 to 13 years after taking an anti-malarial medication.  

As previously stated, in March 2009 the Veteran submitted a quote from the American Tinnitus Association that stated it was possible that tinnitus from noise exposure might not be noticeable for many years.  This appears to be at odds with the VA examiner's remarks that was no research supporting late onset of tinnitus, and should be reconciled on Remand.  


In addition, the Veteran's private physician appears to consider the Veteran's tinnitus to be secondary to hearing loss, which he suggested was in-service noise induced hearing loss.  Whether any hearing loss was incurred in service does not appear to have been the focus of the March 2009 VA examiner, although it appears that like tinnitus, he found no research supporting the notion that hazardous noise exposure produces a delayed onset hearing loss.  (This would apparently have to be the case here, since the VA examiner noted the Veteran exited military service with normal hearing sensitivity.  At the same time, however, the Board notes that the Veteran's service treatment records show what appears to be a slight threshold shift in the Veteran's hearing during service at 6000Hz)  In any event, a more direct opinion addressing whether the Veteran has a hearing loss due to in-service noise exposure that in-turn caused tinnitus should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service tinnitus.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed tinnitus.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After completion of the above development, schedule the Veteran for an audiological examination to determine the current nature and likely etiology of the Veteran's tinnitus.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to the likely cause of the Veteran's tinnitus, including whether it is at least as likely as not that tinnitus had its onset during active service, or is related to any in-service disease or injury.  The examiner should specifically address the Veteran's in-service duties firing mortars, the private June 2011 medical treatment record finding that the Veteran's tinnitus is secondary to hearing loss, and the quote the Veteran provided from the American Tinnitus Association that tinnitus from noise exposure might not be noticeable for many years.  If the examiner finds that the Veteran's tinnitus is likely caused by his hearing loss, the examiner is asked to provide an opinion as to whether it is at least as likely as not that hearing loss had its onset during active service, or is related to any in-service disease or injury.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit a non-speculative opinion to be made. 

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of the June 2011 private medical record and any additional evidence obtained on remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


